In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-2278
MICHAEL CATINELLA,
                                                    Plaintiff-Appellant,
                                  v.

COUNTY OF COOK, ILLINOIS, and
COOK COUNTY DEPARTMENT
OF TRANSPORTATION AND HIGHWAYS,
                                                Defendants-Appellees.
                     ____________________

             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 15 C 1400 — Elaine E. Bucklo, Judge.
                     ____________________

     ARGUED MAY 18, 2017 — DECIDED JANUARY 31, 2018
                ____________________

   Before BAUER, EASTERBROOK, and SYKES, Circuit Judges.
    SYKES, Circuit Judge. Michael Catinella sued Cook County
and its Department of Transportation for ﬁring him under
false pretenses in violation of his rights under the Due
Process Clause, the Equal Protection Clause, and federal
statutory provisions. The circumstances surrounding this
event are ﬁlled with intrigue. The complaint describes a
2                                                  No. 16-2278

public-bidding process gone awry, an investigation to cover
it up, coworkers who were jealous of Catinella’s promotion,
a conﬁscated knife, false reports to police that Catinella
threatened to “shoot up the workplace,” and an arrest on a
charge of disorderly conduct—all leading up to the abrupt
termination of his employment with the County. What the
complaint does not show, however, is how this whirlwind of
alleged unfairness violates any federal constitutional or
statutory provision. After giving Catinella two chances to
plead a plausible claim for relief, the district judge dismissed
the case with prejudice.
    We aﬃrm. To survive a motion to dismiss, a complaint
must include “enough details about the subject-matter of the
case to present a story that holds together.” Swanson v.
Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Catinella
certainly spins an elaborate story, but it doesn’t cohere
around any plausible constitutional or statutory violation.
The judge was right to dismiss the case.
                        I. Background
    The amended complaint is the operative pleading, so we
take the following factual account from that document. The
picture it paints is disjointed and murky at best. We add the
usual caution that these are just allegations.
   Catinella worked for the Cook County Department of
Transportation and Highways from January 1994 to March
2013. He was well regarded by his peers and supervisors—
so much so that in 2009 the Department promoted him from
machinist to a supervisory position. Before January 2013
Catinella was never disciplined.
No. 16-2278                                                  3

    In August 2012 Cook County conducted a round of bid-
ding to award a fuel-pump contract. After bidding closed
and the winner was announced, a losing bidder complained
and tried to make a second bid. The complaint does not
provide any additional information about the fuel-pump
contract, the bidding process, the reason for the losing
bidder’s complaint, or how Catinella ﬁts into the story. All it
tells us is that in mid-August investigators from the Oﬃce of
the Independent Inspector General met with Catinella and
his attorney regarding an investigation into the bidding
process. Investigators asked Catinella to sign two documents
relating to the probe but he refused. They warned Catinella
that he could lose his job if he did not sign the documents,
but he again refused. The complaint does not describe the
contents of the documents or provide any further details
about the investigation.
    In the middle of this interview, investigators suddenly
asked Catinella if he was carrying a weapon. Catinella
admitted that he had a small knife that he used in his work
as a machinist. At the investigators’ request, Catinella hand-
ed the knife over to his lawyer. The investigators did not
conﬁscate it, nor was Catinella subject to further inquiry or
discipline at that time.
   Nothing untoward happened for the next four months.
Then on January 24, 2013, ﬁve of Catinella’s coworkers ﬁled
a grievance complaining that Catinella was getting extra
work privileges: a car, a cell phone, signiﬁcant overtime, and
a higher-rated position for longer than 180 days. Although
ﬁve employees joined the complaint, only one of them
actually signed the grievance.
4                                               No. 16-2278

    On February 2 Catinella was told that he was being
placed on emergency leave with pay pending an investiga-
tion. Two days later he received a letter informing him that
he was placed on emergency suspension as a result of un-
speciﬁed “major causes” under the Cook County personnel
rules.
    Around this same time, an investigator with the Cook
County Bureau of Administration alerted the Cook County
Sheriﬀ’s Department that Catinella may be a threat to the
workplace. On February 5 the investigator brought four
witnesses to the department to give statements regarding an
alleged threat by Catinella to “shoot up the workplace.” The
witnesses gave inconsistent accounts about what happened.
Some of their stories were based on third-party accounts,
and some were not even physically present at the location
where Catinella worked and couldn’t have witnessed any
alleged threat. Another employee, Gary Roden, contradicted
the statements of the four witnesses; Roden stated that he
had “never seen [Catinella] make any alleged threat at all
relevant times.” The Sheriﬀ’s Department contacted
Catinella and asked him to turn himself in. He complied the
following day and was charged with disorderly conduct and
released on bond.
    On February 8 the Inspector General’s Oﬃce issued a
summary report ﬁnding that Catinella possessed a weapon
while at work in violation of Cook County personnel rules
and the Illinois Criminal Code. Catinella’s complaint vague-
ly alleges that the report was procedurally irregular. He
alleges that Cook County rules and procedures require a
hearing and any disciplinary action within 30 days of an
No. 16-2278                                                 5

alleged infraction. The knife incident occurred approximate-
ly six months earlier.
   On February 22 the Department of Transportation noti-
ﬁed Catinella that a predisciplinary meeting would be held
on February 28. At the meeting Catinella was not allowed to
confront any complaining witnesses; the Inspector General’s
Oﬃce did not produce the knife or any other physical evi-
dence; Catinella was not allowed to question any of the
investigators; and he did not have legal representation. On
March 5, 2013, Cook County ﬁred Catinella for possessing a
weapon and making a threat of violence in the workplace.
    Two days later the Inspector General’s Oﬃce interviewed
another employee on suspicion of possessing a knife for
work purposes. A knife was conﬁscated, but the employee
never faced a disciplinary hearing or suﬀered disciplinary
action for possessing it.
   At the end of March, Catinella ﬁled a grievance alleging
that he was ﬁred without justiﬁcation. The grievance was
denied three times. (The redundancy is not explained.) On
October 4 the disorderly conduct charge was dropped when
the complaining witnesses did not appear.
    In early 2015 Catinella ﬁled suit against Cook County
and its Department of Transportation under 42 U.S.C. § 1983
alleging violations of procedural and substantive due pro-
cess. He also alleged a confusing race-based retaliation claim
under 42 U.S.C §§ 1981 and 1983, the latter apparently based
on an equal-protection theory. The defendants moved to
dismiss the complaint under Rule 12(b)(6) for failure to state
a claim. The judge granted the motion and dismissed the
6                                                 No. 16-2278

complaint, but she gave Catinella an opportunity to amend
it.
    In due course, Catinella tried again. The defendants
moved to dismiss the amended complaint for again failing to
state any plausible claim for relief. The judge granted the
motion and dismissed the case with prejudice. Catinella
appealed.
                       II. Discussion
   To avoid dismissal under Rule 12(b)(6) of the Federal
Rules of Civil Procedure, a complaint must contain “factual
content that allows the court to draw the reasonable infer-
ence that the defendant is liable for the misconduct alleged.”
McCauley v. City of Chicago, 671 F.3d 611, 615 (7th Cir. 2011)
(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). At a
minimum the complaint “must give enough details about
the subject-matter of the case to present a story that holds
together.” Swanson, 614 F.3d at 404. “‘[L]egal conclusions can
provide the framework of a complaint’ so long as they are
‘supported by factual allegations.’” Engel v. Buchan, 710 F.3d
698, 709 (7th Cir. 2013) (quoting Iqbal, 556 U.S. at 679). We
review the judge’s dismissal order de novo. Adams v. City of
Indianapolis, 742 F.3d 720, 727 (7th Cir. 2014).
   Catinella alleges that Cook County and its Department of
Transportation deprived him of property without due
process of law, violated his right to substantive due process,
and retaliated against him in violation of §§ 1981 and 1983.
His complaint does not, however, plausibly allege a factual
basis for any of these claimed constitutional or statutory
violations.
No. 16-2278                                                    7

A. Procedural Due Process
    The Fourteenth Amendment forbids state and local gov-
ernments from depriving “any person of life, liberty, or
property, without due process of law.” U.S. CONST.
amend. XIV, § 1. Catinella’s due-process claim rests on an
alleged deprivation of a property—i.e., his job. To state a
due-process claim of this type, the complaint must plausibly
allege that the plaintiff was deprived of a cognizable proper-
ty interest. Forgue v. City of Chicago, 873 F.3d 962, 969 (7th
Cir. 2017).
    “Property interests are not created by the Constitution,
‘they are created and their dimensions are defined by exist-
ing rules or understandings that stem from an independent
source such as state law.’” Cleveland Bd. of Educ. v. Loudermill,
470 U.S. 532, 538 (1985) (quoting Bd. of Regents of State Colls.
v. Roth, 408 U.S. 564, 577 (1972)). Under Illinois law a public
employee has a protected property interest in his job only if
continued employment is guaranteed by “a specific ordi-
nance, state law, contract or understanding limiting the
ability of the state or state entity to discharge him.” Moss v.
Martin, 473 F.3d 694, 700 (7th Cir. 2007) (quotation marks
omitted). Qualifying limits on the government’s ability to
discharge must be substantive; mere procedural rights do
not create a protected property interest in continued em-
ployment. Id. at 701; see also Heck v. City of Freeport, 985 F.2d
305, 311 (7th Cir. 1993) (“[M]ere procedural rights … do not
of themselves give rise to property interests protected under
the Fourteenth Amendment.”). This is where Catinella’s
due-process claim falls short.
   Catinella has not identified any state law, local ordi-
nance, or contract provision that substantively limits Cook
8                                                 No. 16-2278

County’s ability to fire him. He relies solely on his personal
“understanding” that “pursuant to Cook County policies
and procedures,” he “could not be terminated from his
employment unless [certain] steps were followed, which in his
case were not.” (Emphasis added.) At best, that’s an allega-
tion about process, not a property right. “Process is not an
end in itself.” Olim v. Wakinekona, 461 U.S. 238, 250 (1983).
An employee manual or policy handbook that specifies a set
of pre-termination procedures does not “create an enforcea-
ble property right to a job.” Moss, 473 F.3d at 701. Catinella
has not stated a plausible claim for deprivation of a property
interest in his employment.
B. Substantive Due Process
    The complaint also purports to raise a claim for violation
of substantive due process. The Supreme Court has repeat-
edly cautioned against expanding the contours of substan-
tive due process. See County of Sacramento v. Lewis, 523 U.S.
833, 842 (1998) (“[W]e have ‘always been reluctant to expand
the concept of substantive due process’ … .” (quoting Collins
v. City of Harker Heights, 503 U.S. 115, 125 (1992))). As rele-
vant here, the Court has limited the reach of the substantive
component of the due-process guarantee to cases involving
abuse of governmental power so arbitrary and oppressive
that it shocks the conscience. Id. at 846–47. “[O]nly the most
egregious official conduct” can be said to violate this stand-
ard. Id. at 846.
    For example, the Supreme Court’s lodestar case recogniz-
ing a conscious-shocking due-process violation involved the
forcible pumping of a criminal suspect’s stomach. Rochin v.
California, 342 U.S. 165, 172–73 (1952). The Court described
the violation in the following way:
No. 16-2278                                                 9

       Illegally breaking into the privacy of the peti-
       tioner, the struggle to open his mouth and re-
       move what was there, the forcible extraction of
       his stomach’s contents—this course of proceed-
       ing by agents of government to obtain evi-
       dence is bound to offend even hardened sensi-
       bilities. They are methods too close to the rack
       and the screw to permit of constitutional dif-
       ferentiation.
Id. at 172.
    Assuming every possible inference in his favor, the story
recited in Catinella’s complaint is miles away from ”the rack
and the screw.” In short, he claims that Cook County retali-
ated against him because he refused to cooperate in an
investigation into public bidding and then trumped up his
nonthreatening possession of a knife as a pretext to fire him.
Even if unfair, this conduct is far from conscience shocking.
The complaint does not plausibly plead a violation of sub-
stantive due process.
C. Retaliation
    Lastly, the complaint alleges a set of claims based on
race-based retaliation. Catinella is white. He first invokes
§ 1981 of the Civil Rights Act of 1866, which provides:
       All persons within the jurisdiction of the
       United States shall have the same right in eve-
       ry State and Territory to make and enforce con-
       tracts, to sue, be parties, give evidence, and to
       the full and equal benefit of all laws and pro-
       ceedings for the security of persons and prop-
       erty as is enjoyed by white citizens, and shall
10                                                 No. 16-2278

       be subject to like punishment, pains, penalties,
       taxes, licenses, and exactions of every kind,
       and to no other.
42 U.S.C. § 1981(a).
    The Supreme Court has interpreted this language to con-
fer a cause of action on a person who suffers retaliation
“because he … tried to help a different individual, suffering
direct racial discrimination, secure his § 1981 rights.” CBOCS
W., Inc. v. Humphries, 553 U.S. 442, 452 (2008). Catinella tacks
on a retaliation claim under § 1983, alleging that the defend-
ants committed the retaliatory acts “under color of state
law” and in violation of his right to equal protection.
    The defect in the first claim is that the complaint does not
allege that Catinella was fired in retaliation for helping a
person who suffered direct racial discrimination secure
rights guaranteed under § 1981. In fact, the complaint and
Catinella’s briefs contain no allegations of race-based dis-
crimination at all. The closest he comes is a single sentence in
his opening brief: “[P]laintiff being a Caucasian male Cook
County employee … was subject to reverse retaliation as
demonstrated by the facts set forth throughout the First
Amended Complaint.”
    The complaint tells a different story. There Catinella al-
leges that his discharge was “politically motivated and in
retaliation for [p]laintiff’s position.” He does not allege that
the County retaliated against him for assisting a victim of
racial discrimination. Nor does he allege any “background
circumstances sufficient to demonstrate that [Cook County]
ha[d] reason or inclination to discriminate invidiously
against whites.” Hague v. Thompson Distrib. Co., 436 F.3d 816,
No. 16-2278                                                           11

820 (7th Cir. 2006) (internal quotation marks omitted).
Simply put, the complaint contains no factual content that
even hints at a race-based retaliation claim under either
§§ 1981 or 1983.1
    As a fallback argument, Catinella asks us to remand to
give him one more chance to amend his complaint. We think
that’s a fool’s errand. The district judge declined to allow a
third try. We will reverse that exercise of discretion “only if
no reasonable person could agree.” Carroll v. Stryker Corp.,
658 F.3d 675, 684 (7th Cir. 2011) (quotation marks omitted).
Catinella has given us no reason to question the judge’s view
that a third version of this complaint would not remedy the
defects in the ﬁrst two.
                                                            AFFIRMED.




1 Catinella might have tried to cobble together a cohesive set of factual
allegations to state a plausible § 1983 equal-protection claim on some
nonracial theory. But he didn’t.